DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.84(u)(1) because the views illustrated on drawing sheet 6/10 are not numbered consecutively in the order in which they appear on the drawing sheet.  
The drawings are objected to under 37 CFR 1.84(h)(1) because Fig. 10 is intended to depict an exploded view, but Fig. 10 presently does not show the relationship or order of assembly of various parts. MPEP 608.02(V). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "62" and "79" have both been used to designate “pin,” reference characters “10” and “210” have both been used to designate “arrangement.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Flush Interior Vehicle Door Arrangement.
The disclosure is objected to because of the following informalities: “control unit 12” on page 9, line 16 should be --control unit 22--. Appropriate correction is required.

Claim Objections
Claims 1, 8, 13 and 25 are objected to because of the following informalities:
In claim 1, each element or step of the claim should be separated by a line indentation; the clause beginning with “an operating unit” is not separated by a line indentation. 37 CFR 1.75(i). 
In claim 8, “position, when” in line 5 should be --position when--.  Also in claim 8, “the door handle movement” in line 4 should be --the door handle movement assembly--. Appropriate correction is required.
In claim 13, “and if so to not move the handle to the rest position when a load is detected” should be either --and to not move the handle to the rest position when a load is detected-- or --and if so, to not move the handle to the rest position--. Appropriate correction is required.
In claim 25, each element or step of the claim should be separated by a line indentation. 37 CFR 1.75(i). Also in claim 25, “wherein the vehicle door control arrangement comprises” should be --wherein the vehicle door control arrangement further comprises--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7-10, 12-16, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the door" in lines 6, 8, and 11.  There is insufficient antecedent basis for this limitation in the claim.
Further, claim 1 includes the limitations “locatable substantially within the door” and “locatable in the door” however it is unclear whether the door is required by the claim. The preamble suggests the claimed invention is directed only towards “a door control arrangement” with the intended use of “opening of a vehicle door.” In other words, the preamble suggests that a door is not a required structural component and the door is not positively recited in the body of the claim. However, the claim requires positioning of components relative to “the door” which is not required by the claim. Claim 1 is rejected as indefinite. For examination purposes, the door is not positively claimed.
Claim 8 recites the limitation “the vehicle” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
See MPEP 2117. Presently, the claim recites an open group of alternatives. The selection is made from a group “including” the alternative members, rendering the claim indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. MPEP 2173.05(h).
Claim 12 fails to provide the structure required to perform the recited function: “detect if the handle is obstructed when returning to the rest position.” Presently, the claim merely states a function without providing any indication about how the function is performed. It is unclear if the function requires a separate structure from that provided in claim 1, rendering the claim indefinite.
Claim 13 fails to provide a structure to perform the recited functions: “detect if a load is being applied to the handle by a person” and “move the handle to the rest position when a load is detected.” Presently, the claim merely states a function without providing any indication about how the function is performed. It is unclear if the function requires a separate structure from that provided in claim 1, rendering the claim indefinite.
Claim 15 recites the limitation “a linear actuator for slidably moving the handle,” however claim 1 presently provides “a door handle movement assembly operable to selectively move the door handle.” Claim 15 is indefinite because it is unclear if Applicant intends for the door handle movement assembly of claim 1 to be comprised of a linear actuator of claim 15 or if the linear actuator is provided in addition to the door handle movement assembly. In light of the specification, it appears the linear actuator (34) is a component of the door handle movement means (18). See Specification, pg. 9 lines 26-28; Figs. 3-4. For examination purposes, the “linear actuator” will be considered as a component of the “door handle movement assembly.”
Claim 22 recites “a pivotal mounting is provided for the handle on the connection to the linear actuator to permit the handle to be pivotally mounted if manual operation of the arrangement is 
Claims 2, 4, 7, 10, and 19-21 are rejected for depending from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-10, 14, 16, 19-21, 25 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sobecki, U.S. Pub. No. 2014/0327252.
Regarding claim 1, Sobecki discloses a vehicle door control arrangement 10 (Fig. 5) for permitting opening of a vehicle door, the vehicle door control arrangement comprising:
a door handle 22 (Fig. 5);
a door handle movement assembly 18 (Fig. 5) operable to selectively move the door handle ([0045] imparting movement of the handle relative to the base portion) between a rest position in which the door handle is locatable substantially within the door 12a (Fig. 11; [0045] the handle is generally flush or coplanar with the outer surface of the door panel), and an operable position in which Fig. 12; [0045] a graspable position where a user can grasp the handle portion); 
an operating unit to detect when it is required to open the door ([0058] detection of a trigger or signal requires a detection means, corresponding to an operating unit), and in response to cause the door handle movement assembly to move the door handle from the rest position to the operable position ([0058]); and
a control mechanism (Fig. 5, arm 20 including portion 20a and portion 20b; [0055]) locatable in the door 12a (Fig. 1) and operable by movement of the door handle to cause a door latch to disengage from a closed condition ([0055] movement of arm 20, engaged at portion 20a by pulling the handle, actuates a latch mechanism to open the vehicle door), wherein the door handle is configured such that it can operate the control mechanism even if not in the operable position ([0057] the user can manually move the handle to the ready position by pushing at the base end to pivot the handle). 
Regarding claim 2, Sobecki discloses the operating unit is configured to detect movement of a person in the vicinity of the vehicle door control arrangement ([0059] movement of the handle may be in response to a human action at the door, such as proximity of a person).
Regarding claim 4, Sobecki discloses the operating unit is operable by touch at a particular location ([0059] handle extends in response to a touch sensor at the door handle).
Regarding claim 7, Sobecki discloses a control unit ([0056] vehicle or door control module) operably connected to the door handle movement assembly and the operating unit ([0056], [0058] actuator is actuated by a control signal from the control module in response to a detected trigger or signal), wherein the control unit is configured such that after the handle has been in the operable position for a required time, the door handle movement assembly will automatically move the handle back to the rest position ([0056] handle returns to rest position after expiration of a period of time following the triggering event that moved the handle to the ready position).
[0061] control circuitry or logic prevents movement of the handle when not appropriate even when a trigger is detected by the operating unit), wherein the control unit is configured to only permit operation of the door handle movement to move the door handle to the operable position when it is detected that the vehicle is not moving ([0061] control circuitry or logic prevents extension of the door handle when the vehicle is moving, and as such, the handle can be moved to the operable position only when the vehicle is not moving).
Regarding claim 9, Sobecki discloses a control unit operably connected to the door handle movement assembly and the operating unit ([0060] control circuitry or logic provides other functions in conjunction with movement of the handle in response to a signal detected by the operating unit), wherein the control unit is configured such that a signal is emitted ([0060] e.g., activation of exterior lights or horn) in one or more of a number of instances, including: if the handle moves to the operable position ([0060] done in conjunction with extending the handle); or if it is detected that the handle cannot, or should not, be moved to either the operable or rest positions. 
Regarding claim 10, Sobecki discloses all elements of claim 9. Sobecki further discloses the signal is audible ([0060] vehicle horn) or visual ([0060] vehicle exterior or interior lights).
With respect to claim 14, Sobecki discloses the handle is slidably moveable between the rest and operable positions ([0047] handle portion 16, including grasping portion 22, is slideably moveable around pivot pin 26; Merriam-Webster defines “slide” as move smoothly along a surface).
With respect to claim 16, Sobecki discloses the control mechanism 20 (Fig. 5) includes a cranked link 20a (Fig.5; [0055] L-shaped lever including engaging portion 20a) connecting the handle to the door latch ([0055] portion 20a engaged by handle and actuates door latch via latch mechanism actuating portion 20b).
[0045]) extends from the link to the door latch ([0055] cable extends from portion 20a to actuate door latch via portion 20b).
Regarding claim 20, Sobecki discloses all elements of claim 19. Sobecki further discloses a slideable connection 30 (Figs. 16-17; extension 30 connects the grasping portion 22 to the link, and is capable of sliding on portion 20a; Merriam-Webster defines “slidable” as capable of sliding) is provided between the handle 22 (Fig. 16) and the link 20 (Fig. 16).
Regarding claim 21, Sobecki discloses all elements of claim 20. Sobecki also discloses the slidable connection 30 (Fig. 16) moves relative to the link as the handle moves between the rest (Fig. 15 depicts the handle in the rest position) and operable positions (Fig. 16 depicts the handle in the operable position; extension 30 moves relative to portion 20a while the grasping portion 22 extends from the door to an operable position).

With respect to claim 25, Sobecki discloses a vehicle door 12a (Fig. 1) including a vehicle door control arrangement 10 (Fig. 1) for permitting opening of the vehicle door, the vehicle door control arrangement including a door handle 16 (Fig. 5), 
a door handle movement assembly 18 (Fig. 5) operable to selectively move the door handle between a rest position in which the door handle 22 (Fig. 5) is locatable substantially within the door 12a (Fig. 11 depicts the handle within the door), and an operable position in which the door handle extends outwardly (Fig. 12 depicts the handle extended from the door) from the door such that the door handle can be manually engaged by a person ([0045] a graspable position where a user can grasp the handle portion), and 
an operating unit to detect when it is required to open the door ([0058] detection of a trigger or signal request a detection means, corresponding to an operating unit), and in response to cause the [0058] handle extends when it is desired or appropriate); 
wherein the vehicle door control arrangement comprises a control mechanism 20 (Fig. 5) locatable in the door 12a (Fig. 2) and operable by movement of the door handle 22 (Fig. 17) to cause a door latch to disengage from a closed condition ([0055] movement of the actuating portion 20b, engaged by pulling the handle, actuates a latch mechanism to open the vehicle door), and the handle is configured such that it can operate the control mechanism even if not in the operable position ([0057] the user can manually move the handle to the ready position by pushing at the base end to pivot the handle).
Regarding claim 27, Sobecki discloses all limitations of claim 25. Sobecki further discloses the door handle is an interior door handle ([0002]).

With respect to claim 28, Sobecki discloses a vehicle 12 (Fig. 1), comprising:
a door 12a (Fig. 1); and
a vehicle door control arrangement 10 (Fig. 1) for permitting opening of the door, the vehicle door control arrangement comprising:
a door handle 22 (Fig. 5); 
a door handle movement assembly 18 (Fig. 5) operable to selectively move the door handle between a rest position in which the door handle 22 (Fig. 5) is locatable substantially within the door 12a (Fig. 11 depicts the handle within the door), and an operable position in which the door handle extends outwardly from the door (Fig. 12 depicts the handle extended from the door) such that the door handle 22 (Fig. 5) can be manually engaged by a person ([0045]); 
an operating unit to detect when it is required to open the door ([0058] detection of a trigger or signal request a detection means, corresponding to an operating unit), and in response to cause the [0058] handle extends when it is desired or appropriate); and 
a control mechanism 20 (Fig. 5) locatable in the door 12a (Fig. 1) and operable by movement of the door handle 22 (Fig. 17) to cause a door latch to disengage from a closed condition ([0055] movement of the actuating portion 20b, engaged by pulling the handle, actuates a latch mechanism to open the vehicle door), and the handle is configured such that it can operate the control mechanism even if not in the operable position ([0057] the user can manually move the handle to the ready position by pushing at the base end to pivot the handle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sobecki, U.S. Pub. No, 2014/0327252, as applied to claim 1 above, in view of Thomas, U.S. Pub. No. 2009/0039671, and further in view of Smart, U.S. Pub. No. 2015/0233154.
Sobecki discloses maintaining the handle in an operable position for a required time period ([0057]). However, Sobecki is silent on a vehicle door control arrangement configured to detect if the handle is obstructed when returning the rest position, and if an obstruction is detected the handle returns to the operable position for a required time period. 
Thomas teaches a vehicle door control arrangement configured to detect if the handle is obstructed when returning to the rest position ([0045] object detection by monitoring the time taken for the handle to retract), and if an obstruction is detected the handle returns to the operable position ([0045] automatically re-deploy the handle).
Smart teaches that retractable door handles include the danger that a user’s fingers may become trapped in the handle, and the surrounding door skin, in the case that the user is holding the handle as it retracts ([0010]). Smart further teaches limiting the force against the user’s hand to prevent injury if the user is holding the handle when the handle retracts ([0194]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle door control arrangement disclosed by Sobecki to be configured to detect if the handle is obstructed when returning the rest position, and if an obstruction is detected the handle returns to the operable position, as taught by Thomas, because returning the handle when an obstruction is detected is a known solution to prevent a user’s fingers or other objects from being pinched or trapped in the vehicle door when the handle moves to the rest position, as . 

 Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sobecki, U.S. Pub. No, 2014/0327252, as applied to claim 1 above, in view of Aerts, U.S. Pub. No. 2015/0039180.
Sobecki discloses returning the handle to the rest position automatically after a user pulls on the handle ([0068]), but Sobecki is silent on being configured to detect if a load is being applied to the handle by a person, and if so to not move the handle to the rest position when a load is detected.
Aerts teaches a vehicle door control arrangement configured to detect if a load is being applied to the handle by a person ([0055] determination that the door handle was pulled by a hand), and if so to not move the handle to the rest position when a load is detected (Fig. 11; [0048] the controller does not move the handle to the rest position when a load is being applied to the handle by a person (808, Fig. 8; see also peak between 1106 and 1108 corresponds to handle pull, handle retracts at 1110, Fig. 11; [0060])). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Sobecki to detect when a load is being applied to the handle by a person, and if so to not move the handle to the rest position when a load is detected, as taught by Aerts to ensure the handle stays in an operable position when a user is pulling the handle but not when detecting a false input from mechanical vibration (Aerts, [0060])

Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sobecki, U.S. Pub. No, 2014/0327252, as applied to claim 14 above, and further in view of Smart, U.S. Pub. No. 2015/0233154.
18 (Fig. 7) is actuated to pivot an actuating element 50 (Fig. 5) to move a guide pin 32 (Fig. 5) for moving the handle ([0054]). Sobecki does not disclose a linear actuator is provided for slidably moving the handle between the rest and operable positions.
Smart teaches a linear actuator ([0171] mechanism 18 includes piston 34 coupled to motor 30 corresponding to a linear actuator) is provided for slidably moving the handle 10 (Fig. 1; [0170] handle 10 slidably moves on pivot means 24) between the rest and operable positions ([0170]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the actuator and actuating element disclosed by Sobecki with the linear actuator for slidably moving the handle between the rest and operable positions taught by Smart, because the force and speed with which the piston is extended or retracted can be controlled or modulated, allowing more control over the handle movement (Smart, [0171]).
Regarding claim 22, Sobecki in view of Smart teaches every element of claim 15. Sobecki, in view of Smart, further discloses a connection 26 (Sobecki, Fig. 5) is provided between the handle 22 (Sobecki, Fig. 5) and the linear actuator (the actuator (18, Fig. 5) of Sobecki has been modified to be the linear actuator (18, Fig. 3) of Smart) which enables a person to turn the handle relative to the linear actuator (Sobecki, Figs. 16-17 showing the grasping portion 22 turns relative to the actuator 18; [0047] handle portion 16, including grasping portion 22, pivots about pivot pin 26), and in which a pivotal mounting 24a (Sobecki, Fig. 5) is provided for the handle on the connection to the linear actuator to permit the handle to be pivotally mounted (Sobecki, [0047] base end passageway 24a allows pivotal mounting of handle portion 16, including grasping portion 22, on pivot pin 26) if manual operation of the arrangement is required (Sobecki, [0057] handle pivots around pin 26 when manually moved).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463.  The examiner can normally be reached on Mon.-Fri. 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Templeton can be reached on 571-270-1477.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY G. BROWN/Examiner, Art Unit 4174           
                                                                                                                                                                              /Christopher L Templeton/Supervisory Patent Examiner, Art Unit 4174